5:20-cv-02431-DCN-KDW            Date Filed 07/26/21      Entry Number 106        Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA

   Rodney Stokes,                                 )       C/A No. 5:20-cv-02431-DCN-KDW
                                                  )
                                                  )
                  Plaintiff,                      )
                                                  )
    v.                                            )                       ORDER
                                                  )
   Ronnie Williams; David Robinson;               )
   Michael Stephen; Byron King; Erica             )
   Wright; and Taylor White,                      )
                                                  )
                   Defendants.                    )
                                                  )

         Plaintiff, proceeding pro se and in forma pauperis, brought this action alleging

 violations of his constitutional rights pursuant to 42 U.S.C. § 1983. On April 15, 2021,

 Defendant White filed a Motion for Summary Judgment, ECF No. 97, and on April 16, 2021,

 Defendants King, Robinson, Stephen, Williams, and Wright filed a separate Motion for

 Summary Judgment, ECF No. 98. Because Plaintiff is proceeding pro se, the court entered an

 order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the

 importance of such motions and of the need for him to file adequate responses. ECF No. 99.

 Plaintiff was specifically advised that if he failed to respond adequately, the Defendants’

 motions may be granted, thereby ending this case against him. See id. However,

 notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

 Plaintiff has failed to respond to Defendants’ Motions for Summary Judgment. Based on the

 foregoing, Plaintiff is directed to advise the court whether he wishes to continue with this case

 and to file a response to Defendants’ Motion by August 23, 2021. Plaintiff is further advised

 that if he fails to respond, this action will be recommended for dismissal with prejudice for
5:20-cv-02431-DCN-KDW          Date Filed 07/26/21     Entry Number 106        Page 2 of 2




 failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P.

 41(b).

          IT IS SO ORDERED.




 July 26, 2021                                       Kaymani D. West
 Florence, South Carolina                            United States Magistrate Judge
